DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, in claim 1, the phrase “a scanning light source comprising a semiconductor light source and structured to scan an output light of the semiconductor light source ahead of the automotive lamp” is unclear because it is not clear whether one or two light sources are being claimed and if there is only one light source how it is structured to scan itself. Additionally, the phrase “the control apparatus is structured to detect an abnormality at a judgement timing” is unclear because it is not clear what an ‘abnormality’ would comprise. Finally, the phrases “a timing immediately before switching” are unclear because it is unclear what the scope of ‘immediately’ is.
Claims 2-7 are rejected based on their dependency from claim 1 and based on their repetition of the unclear phrases of claim 1.
Specifically, in claim 8, the phrase “a scanning light source comprising a semiconductor light source and structured to scan an output light of the semiconductor light source ahead of the automotive lamp” is unclear because it is not clear whether one or two light sources are being claimed and if there is only one light source how it is structured to scan itself. Additionally, the phrase “a judgment unit structured to detect an abnormality” is unclear because it is not clear what an ‘abnormality’ would comprise.
Claims 9-15 are rejected based on their dependency from claim 8 and based on their repetition of the unclear phrases of claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Toda et al. (US 2017/0282786).
Regarding claim 1, Toda discloses wherein an automotive lamp comprising: a scanning light source comprising a semiconductor light source and structured to scan an output light of the semiconductor light source ahead of the automotive lamp (110; Paragraph [0082]); and a control apparatus structured to control a lighting on/off state of the semiconductor light source in synchronization with a scanning operation of the scanning light source, wherein the control apparatus is structured to detect an abnormality at a judgment timing, wherein the judgment timing is at least one from among (i) a timing immediately before switching from a lighting-on state to a lighting-off state and (ii) a timing immediately before switching from a lighting-off state to a lighting-on state (Fig. 2, 200; Paragraph [0088-0101, 0143-0144]—note that the structure disclosed by Toda is capable of the claimed function of the control apparatus).
Regarding claim 4, Toda further discloses wherein the scanning light source further comprises a reflector structured to receive an output light from the semiconductor light source, and to repeat a predetermined periodic movement so as to scan a reflected light thereof ahead of the automotive lamp (100; Paragraph [0083]), and wherein the control apparatus employs a timing immediately before switching from a first lighting-on state to a lighting-off state and a timing immediately before switching from a first lighting-off state to a lighting-on state as the judgment timing for every scanning period (Paragraph [0088-0093]).
Regarding claim 5, Toda further discloses wherein a lighting-off period is inserted once for every scanning period such that the light reflected by the reflector does not illuminates both a left end and a right end of a light distribution pattern at the same time (Paragraph [0094-0102]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 6-8, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toda et al. (US 2017/0282786) in view of Tsuchiya et al. (US 2019/0008010).
Regarding claim 2, Toda teaches the invention of claim 1, including wherein the control apparatus comprises: a lighting on/off control unit structured to generate an instruction signal for instructing the semiconductor light source to turn on and off and a judgement timing for determining whether to turn the light on or off (Fig. 2, 200; Paragraph [0088-0101, 0143-0144]), but fails to teach a detection circuit structured to generate a detection signal that indicates whether or not the semiconductor light source is actually in a lighting on state or a lighting off state and wherein the judgement unit detects an abnormality at the judgment timing based on whether or not the instruction signal matches the detection signal.
In the same field of endeavor, Tsuchiya teaches a detection circuit structured to generate a detection signal that indicates whether or not the semiconductor light source is actually in a lighting on state or a lighting off state and wherein the judgement unit detects an abnormality at the judgment timing based on whether or not the instruction signal matches the detection signal (16; Paragraph [0055-0057, 0075-0076]) in order to have precise control of the lighting pattern of the vehicle headlight (Paragraph [0035]).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Toda to have a detection circuit structured to generate a detection signal that indicates whether or not the semiconductor light source is actually in a lighting on state or a lighting off state and wherein the judgement unit detects an abnormality at the judgment timing based on whether or not the instruction signal matches the detection signal in order to have precise control of the lighting pattern of the vehicle headlight as disclosed by Tsuchiya.

Regarding claim 3, Toda further teaches wherein the lighting on/off control unit and the judgment unit are implemented in a microcontroller, wherein the microcontroller generates an interrupt signal immediately before the instruction signal output from the microcontroller itself is switched (Fig. 2, 200 & 210; Paragraph [0088-0101, 0143-0144]—note that the structure disclosed by Toda is capable of the claimed function of the control apparatus); Tsuchiya teaches a detection circuit structured to generate a detection signal that indicates whether or not the semiconductor light source is actually in a lighting on state or a lighting off state and wherein the judgement unit detects an abnormality at the judgment timing based on whether or not the instruction signal matches the detection signal  (16; Paragraph [0055-0057, 0075-0076]). Motivation to combine is the same as for claim 2.

	Regarding claim 6, Tsuchiya further teaches wherein the control apparatus comprises a bypass switch arranged in parallel with the semiconductor light source, and wherein the detection circuit is structured to compare a voltage across the semiconductor light source with a predetermined threshold value (Fig. 1, 16 & 15 & 30; Paragraph [0052-0059]). Motivation to combine is the same as for claim 2.
	Regarding claim 7, Tsuchiya further teaches wherein the detection circuit comprises a detection transistor arranged such that a voltage across the semiconductor light source is applied as a base-emitter voltage thereof or a gate-source voltage thereof, and wherein the detection signal indicates an on/off state of the detection transistor (Paragraph [0045, 0052-0059]). Motivation to combine is the same as for claim 2.

Regarding claim 8, Toda teaches an automotive lamp comprising a scanning light source comprising a semiconductor light source and structured to scan an output light of the semiconductor light source ahead of the automotive lamp (110; Paragraph [0082]); and a control apparatus structured to control a lighting on/off state of the semiconductor light source in synchronization with a scanning operation of the scanning light source, wherein the control apparatus comprises: a lighting on/off control unit structured to generate an instruction signal for instructing the semiconductor light source to turn on and off and a judgement timing for determining whether to turn the light on or off (Fig. 2, 200; Paragraph [0088-0101, 0143-0144]) and wherein the control apparatus is structured to detect an abnormality at a judgment timing (Fig. 2, 200; Paragraph [0088-0101, 0143-0144]), but fails to teach a detection circuit structured to generate a detection signal that indicates whether or not the semiconductor light source is actually in a lighting on state or a lighting off state and wherein the judgement unit detects an abnormality at the judgment timing based on whether or not the instruction signal matches the detection signal.
In the same field of endeavor, Tsuchiya teaches a detection circuit structured to generate a detection signal that indicates whether or not the semiconductor light source is actually in a lighting on state or a lighting off state and wherein the judgement unit detects an abnormality at the judgment timing based on whether or not the instruction signal matches the detection signal (16; Paragraph [0055-0057, 0075-0076]) in order to have precise control of the lighting pattern of the vehicle headlight (Paragraph [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Toda to have a detection circuit structured to generate a detection signal that indicates whether or not the semiconductor light source is actually in a lighting on state or a lighting off state and wherein the judgement unit detects an abnormality at the judgment timing based on whether or not the instruction signal matches the detection signal in order to have precise control of the lighting pattern of the vehicle headlight as disclosed by Tsuchiya.

Regarding claim 14, Tsuchiya further teaches wherein the control apparatus comprises a bypass switch arranged in parallel with the semiconductor light source, and wherein the detection circuit is structured to compare a voltage across the semiconductor light source with a predetermined threshold value (15; Paragraph [0045, 0053-0057]). Motivation to combine is the same as for claim 8.
Regarding claim 15, Tsuchiya further teaches wherein the detection circuit comprises a detection transistor arranged such that a voltage across the semiconductor light source is applied as a base-emitter voltage thereof or a gate-source voltage thereof, and wherein the detection signal indicates an on/off state of the detection transistor Paragraph [0045, 0052-0059]). Motivation to combine is the same as for claim 8.

	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toda et al. (US 2017/0282786) and Tsuchiya et al. (US 2019/0008010) in view of Wakata (JP 2014-41803) (of record--English machine translation provided and referred to for purposes of citation).
Regarding claim 9, Toda and Tsuchiya teach the invention of claim 8, but fail to teach wherein a logic gate structured to generate an interim judgment signal that is asserted when a state indicated by the instruction signal does not match a state indicated by the detection signal.
In the same field of endeavor, Wakata teaches an LED lighting abnormality detection circuit wherein a judgement unit comprises a logic gate structured to generate an interim judgment signal that is asserted when a state indicated by the instruction signal does not match a state indicated by the detection signal in order to eliminate signal noise from the determination (Page 4, last paragraph to Page 5, Paragraph 4).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Toda and Tsuchiya to have the judgement unit comprises a logic gate structured to generate an interim judgment signal that is asserted when a state indicated by the instruction signal does not match a state indicated by the detection signal in order to eliminate signal noise as disclosed by Wakata.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879